Case 5:19-mj-03577 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

Southern District of Texas

 

 

 

 

United States of America )
v. )

Andrea ZURITA-Zurita ) Case No.
)
)
)
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 22, 2019 in the county of - Webb in the
Southern __ District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202. and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 22, 2019 the defendant Andrea ZURITA-Zurita was apprehended in Laredo, Texas. After a brief interview it
was determined that, Andrea ZURITA-Zurita was an undocumented alien from Mexico and subsequently placed under arrest. Further
investigation revealed that Andrea ZURITA-Zurita was previously REMOVED from the United States on 06/20/2019 at Laredo, Tx.
There is no record that Andrea ZURITA-Zurita has applied for or received permission from the Attorney General or the Secretary of
Homeland Security to re-enter the United States after deportation.

[" |continued on the attached sheet. /S/loshua Steele

Complainant's signature

 

Joshua Steele , Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: December 26, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge
Printed name and title
